Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered March 24, 2008, convicting defendant upon his plea of guilty of two counts of the crime of course of sexual conduct against a child in the first degree.
Defendant was charged in a 51-count indictment with various sex crimes stemming from sexual contact he had with his two minor daughters over a series of years which culminated in one of the daughters giving birth to a child of whom he was believed to be the father. In satisfaction of the indictment, he pleaded guilty to two counts of course of sexual conduct against a child in the first degree and waived his right to appeal. He was subsequently sentenced, in accordance with the plea agreement, to two concurrent terms of 25 years in prison to be followed by five years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.